Motion to dismiss filed by plaintiff-appellee is considered, and pursuant to GCR 1963, 865.1(7), attorneys James R. Neuhard and Terence R. Flanagan are ordered to show cause within 10 days of certification of this order why they should not be held in contempt for failure to comply, until March 2, 1977, with this Court’s order of June 13, 1974, appointing State Appellate Defender for the preparation and filing with this Court of an application for leave to appeal on behalf of defendant-appellant.